Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. JP2017-217040, filed 11/10/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 and 07/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillory et al. in the publication (US 2008/0091090 A1). 
Regarding claim-1 Guillory discloses a patchable biosensor comprising:
a substrate extending in a longitudinal direction (Fig.4) shows a patchable  monitoring device (10c), and (Fig.9) shows the detail structure of the device (10c) which includes a substrate (61) which extending in a longitudinal direction, and 
being stretchable for being patched to a surface of a living body, (Fig.6) shows, the device (10c) is patched on the forehead of a subject, and (¶:[0037] recites, the patch can be extended between desired portions of the subject's forehead), 
and an electronic component disposed on a one-side surface in a thickness direction of the substrate and extending in the longitudinal direction (Fig.9) shows the monitoring device (10c) which includes a processor (62) on the top side of the substrate (61),
wherein the longitudinal direction of the electronic component crosses the longitudinal direction of the substrate from (Fig.9) it is apparent the longitudinal direction of the processor (62) crosses the longitudinal direction of the substrate.
Regarding claim-3 Guillory discloses the patchable biosensor of claim-1, 
Guillory also discloses the biosensor further comprising: a release sheet disposed on another-side surface in the thickness direction of the substrate and for being peeled along the longitudinal direction of the substrate (¶:[0038]) recites, a release liner (52) can be removably disposed over the adhesive layer (51) before use or during storage to protect and preserve the adhesive layer, as shown in (Figs. 8 & 9).
Regarding claim-4 Guillory discloses the patchable biosensor of claim-1, 
Guillory further discloses wherein the electronic component includes at least the two electronic components disposed next to each other along the longitudinal direction of the substrate (Fig.9) shows electronic components multiple LEDs (14) and processor (62) are closely spaced on the substrate, and they are disposed in the longitudinal direction of the substrate.

Regarding claim-6 Guillory discloses the patchable biosensor of claim-1, 
Guillory further discloses wherein the electronic component is at least consisting of a microcomputer chip (Fig.9) shows IC (62) which is a microprocessor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20080091090 A1) by Guillory et al. in view of the publication (US 20070191728 A1) by Shenna.
Regarding claim-2 Guillory discloses the limitations of claim-1, Guillory does not specifically disclose the longitudinal direction of the electronic component is perpendicular to the longitudinal direction of the substrate. 
However, Shenna discloses a thin flexible patch sensor to be worn on the  abdomen of a subject, for the non-invasive monitoring of ECG and EMG signals. 
The sensor includes processor and other electronic components for signal conditioning (Abstract). Wherein Shenna shows in (Fig.2), the flexible patch (10) has a longitudinal shape, and it contains several electronic components such as a processor (32), amplifier (31), multiplexer (35), A2D converter (36) and a memory (37). It is seen from (Fig.2) all those components are placed on the flex substrate in such a way that 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of components in Guillory’s device to orient in a transverse or lateral direction with respect to the longitudinal direction of the substrate, and doing that will improve the reliability of the component due to longitudinal flexing or bending of the substrate, as taught by Shenna (Fig.2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2008/0091090 A1) by Guillory et al.
Regarding claim-5 Guillory discloses the patchable biosensor of claim-1, 
Guillory does not specifically disclose: a ratio (I/Tmax) of a gap I between the two electronic components in the longitudinal direction of the substrate to the maximum thickness Tmax of the electronic component is 2 or more, however from (Fig.9) it is seen the gap between two adjacent LEDs (14) is more than double the thickness of those LEDs. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose two electronic components on the substrate with a distance of more than double the thickness of the components, as shown in (Fig.9) so that they do not touch each other when the flexible substrate is bend or flexed.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2009 by Libbus et al. discloses an adhesive patch to adhere to a skin of the patient. The device comprises a processor and ECG and other sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792